507 F.2d 1263
75-1 USTC  P 9251
J. W. YOUNGBLOOD et al., Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 74-2177.
United States Court of Appeals, Fifth Circuit.
Feb. 12, 1975.

John Gano, Joseph D. Jamail, Houston, Tex., for plaintiffs-appellants.
William S. Sessions, U.S. Atty., San Antonio, Tex., Arthur L. Bailey, Atty., Scott P. Crampton, Asst. Atty. Gen., Gilbert E. Andrews, Acting Chief, App.  Sec., Jonathan S. Cohen, William M. Brown, U.S. Dept. of Justice, Tax Div., Washington, D.C., Larry Ross, Tax Div., Dallas, Tex., Fred B. Ugast, U.S. Dept. of Justice, Tax Div., Fort Worth, Tex., for defendant-appellee.
Before GEWIN, BELL and CLARK, Circuit Judges.
PER CURIAM:


1
Taxpayers sought in 1967 to amend their 1963 income tax return so as to change from an installment basis for paying taxes on capital gains to a completed sales basis.  After a full hearing, the district court agreed with the Internal Revenue Service that the 1963 election was binding on taxpayers.  Cf. Pacific National Co. v. Welch, 1938, 304 U.S. 191, 194-195, 58 S. Ct. 857, 82 L. Ed. 1282.


2
The opinion of the district court is reported.  Youngblood v. United States, W.D.Tex., 1974, 388 F. Supp. 152.  We agree with the result reached in the district court and find it unnecessary to add to what was said in the opinion of that court.


3
Affirmed.